FILED
                                                                             April 23, 2021
                                                                               released at 3:00 p.m.
No. 19-0802 – WV DHHR v. C.P.                                              EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
Armstead, Justice, dissenting, joined by Chief Justice Jenkins:

              Like the majority, I believe it is important not only to litigants and the bar,

but to the citizens of West Virginia as a whole, that this Court ensure that individuals do

not engage in the unauthorized practice of law in our state. However, I am very concerned

that the majority’s resolution of this case will potentially upset decades of routine

administrative hearings in our state, and could lead to seismic budgetary and staffing

reallocations across various state agencies. These enormous consequences stem from a

forty-five-minute Board of Review hearing that took place in 2018. During the hearing, a

DHHR lay representative, Mr. Sorrent, engaged in brief questioning of two fact witnesses,

which I believe has been mischaracterized by the majority as the unauthorized practice of

law. The majority finds that Mr. Sorrent engaged in “impeachment and cross-examination

- both traditional, adversarial litigation tactics.” While Mr. Sorrent’s questioning of the

two witnesses focused on factual disparities between the testimony they offered during the

hearing, and information the DHHR obtained during its 2005 investigation, I disagree that

the mere questioning of the witnesses regarding such inconsistencies constituted the

practice of law. At the conclusion of the hearing, Mr. Sorrent made a short statement

summarizing the facts of the case.       The majority again characterizes Mr. Sorrent’s

argument that C.P. had committed “maltreatment” as crossing the line into prohibited legal

argument.    As explained below, I do not believe Mr. Sorrent’s actions constituted the

unauthorized practice of law.


                                             1
              It is undisputed that “[t]he exclusive authority to define . . . the practice of

law in West Virginia is vested in the Supreme Court of Appeals.” Syl. Pt. 1, State ex rel.

Askin v. Dostert, 170 W. Va. 562, 295 S.E.2d 271 (1982). As noted by the majority, this

Court recently adopted the following general definition of the practice of law: “In general,

one is deemed to be practicing law when they furnish to another advice or service under

circumstances which imply the possession and use of legal knowledge and skill.” W. Va.

Def. Prac. L., (eff. January 1, 2020). Relevant to the instant matter, this definition goes on

to provide:

                      More specifically but without purporting to formulate a
              precise and completely comprehensive definition of the
              practice of law or to prescribe limits to the scope of that
              activity, one is deemed to be practicing law whenever . . . (3)
              one undertakes, with or without compensation and whether or
              not in connection with another activity, to represent the interest
              of another before any judicial tribunal or officer, or to represent
              the interest of another before any executive or administrative
              tribunal, agency or officer otherwise than in the presentation
              of facts, figures or factual conclusions as distinguished from
              legal conclusions in respect to such facts and figures.

Id. (emphasis added).

              Mr. Sorrent’s activities during the hearing consisted of providing a factual

summary of the DHHR’s investigation; engaging in a relatively brief examination of two

witnesses that focused on factual disparities between the testimony they offered during the

hearing, and information the DHHR obtained during its 2005 investigation; and providing

a brief closing summary of the facts. Clearly, providing a brief summary of the DHHR’s




                                              2
investigation and a brief summary of the facts at the end of the hearing did not constitute

the unauthorized practice of law.

              The crux of this matter is whether Mr. Sorrent’s “cross-examination” of the

two witnesses can be considered practicing law. The majority of his questions explored 1)

whether the child at issue had engaged in particular behaviors, 2) what led C.P. to contact

the DHHR, and 3) the contact that these two witnesses previously had with the DHHR.

These are factual issues. As the State’s brief notes, Mr. Sorrent’s “questions concerned

facts, not legal interpretations or theories.” Likewise, Mr. Sorrent did not cite any caselaw

during the hearing. Nor did he argue that a particular statute, regulation, or rule compelled

the ALJ to rule in the DHHR’s favor. While it is certainly possible that a lay representative

who undertakes an extensive cross-examination could cross the line and engage in the

unauthorized practice of law, the facts in the instant matter simply do not support such a

finding. This is especially so when considering Mr. Sorrent’s conduct in the context of the

proceeding at issue.

              As noted by the majority, proceedings before the DHHR’s Board of Review

are governed by both the Administrative Procedures Act, West Virginia Code §§ 29A-5-1

to -5, and regulations promulgated by the DHHR. See W. Va. C.S.R. § 69-1-3.1. The State

asserts that hearings before the Board of Review are relatively informal. Similar to

magistrate court, a hearing officer in a Board of Review proceeding is not required to have

a license to practice law. Rather, a hearing may be conducted by either a non-lawyer

member of the Board of Review or a licensed attorney. Id. § 69-1-8.1.


                                             3
              Next, and crucial to the instant matter, the procedural rules of the Board of

Review provide that “[e]very party, as well as the secretary and his or her staff, shall have

the right of cross-examination of witnesses who testify, and shall have the right to submit

rebuttal evidence.” Id. § 69-1-4.7. The circuit court found that this rule exceeds the

DHHR’s statutory authority and “violates our state constitution by attempting to regulate

the practice of law, which is solely reserved to the judicial branch[.]”             I disagree.

Permitting a lay representative of the DHHR to cross-examine a witness in a Board of

Review hearing does not encroach on this Court’s ability to regulate the practice of law.

As the definition of law adopted by this Court explains, a person who appears before an

administrative tribunal and confines their presentation to “facts, figures or factual

conclusions as distinguished from legal conclusions” is not engaged in the practice of law.

While this Court clearly has the authority to define the practice of law in this State, courts

have limited power over administrative agency appeals. See State ex rel. Cicchirillo v.

Alsop, 218 W. Va. 674, 629 S.E.2d 733 (2006). 1 Under W. Va. C.S.R. § 69-1-4.7 and this

Court’s definition of the practice of law, it is clear that Mr. Sorrent did not engage in the

unauthorized practice of law by confining his cross-examination and closing summary to

factual issues. Therefore, the circuit court’s conclusion that W. Va. C.S.R. § 69-1-4.7

exceeds the DHHR’s statutory authority was erroneous.


       1
         In Cicchirillo, the Court held in syllabus point four that “[i]n a circuit court’s final
disposition of an administrative appeal pursuant to W.Va. Code § 29A-5-4 (1998) of the
Administrative Procedures Act, the circuit court is not authorized to order a State
administrative agency to cease the use of certain procedures and to direct the State agency
to draft and implement new procedures which are subject to the circuit court's review.”
                                               4
              Another factor that weighs in favor of finding that Mr. Sorrent did not engage

in the unauthorized practice of law is that he did not hold himself out as a legal authority

in this hearing, nor did his actions cause any harm to either C.P. or the public. In syllabus

point six of West Virginia State Bar v. Earley, 144 W. Va. 504,109 S.E.2d 420 (1959), this

Court held:

                      The justification for excluding from the practice of law
              persons who are not admitted to the bar and for limiting and
              restricting such practice to licensed members of the legal
              profession is not the protection of the members of the bar from
              competition or the creation of a monopoly for the members of
              the legal profession, but is instead the protection of the public
              from being advised and represented in legal matters by
              unqualified and undisciplined persons over whom the judicial
              department of the government could exercise slight or no
              control.

Mr. Sorrent’s summary of the facts and brief cross-examination did not implicate the

concerns raised in syllabus point six of Earley. 2

              The DHHR also notes that this Court has approved the use of non-lawyer

representation in informal proceedings, and compares the Board of Review hearing to a

magistrate court proceeding. See State ex rel. Frieson v. Isner, 168 W. Va. 758, 285 S.E.2d


       2
         The majority opinion rejects the position of the DHHR’s and the Unlawful Practice
of Law Committee of the West Virginia State Bar’s argument that allowing the agency to
appear by non-lawyer representatives does not represent a significant danger to the public.
However, the DHHR points out that individuals appearing before the Board of Review are
often “underprivileged pro se” claimants. Contrary to the position expressed by the
majority, I believe that requiring attorney representation of the agency at such hearings,
which are admittedly more informal in nature, may well place the pro se claimants at a
distinct disadvantage. If the majority is concerned with non-lawyer representatives “cross-
examining” pro se claimants, is not this concern heightened when such pro se individuals
are confronted by an attorney trained in such cross-examination techniques.
                                              5
641 (1981). The Court in Frieson noted that magistrate court procedures were “streamlined

and simplified” and designed to “effect[] a speedy and efficient resolution of small claims.”

Id. at 777-78, 285 S.E.2d at 654-55. Further, the Court stated that magistrates were “not

required to have legal training or to be licensed to practice law.” Id. at 777, 285 S.E.2d at

654. Like magistrate courts, proceedings before the Board of Review are designed to bring

about a speedy and efficient resolution of a particular claim. The DHHR states that it

appears by lay representation in about 2,000 administrative proceedings per year, and that

it has done so for three decades. The volume of these proceedings underscore the need to

resolve them in a speedy and efficient manner. Additionally, neither magistrates nor Board

of Review hearing officers are required to be licensed to practice law.

              Courts outside of our jurisdiction have concluded that lay representatives

may appear in an administrative proceeding without engaging in the unauthorized practice

of law. The Ohio Supreme Court considered whether a non-attorney appearing before an

unemployment compensation board on behalf of an employer constituted the unauthorized

practice of law in Henize v. Giles, 490 N.E.2d 585 (Ohio 1986). Similar to the present

case, the lay representative in Henize questioned witnesses, and made a closing statement

during the administrative hearing. The court noted that an agency rule allowed non-

attorney representation during the hearing, and ruled that the non-attorney did not engage

in the unauthorized practice of law. 490 N.E.2d at 587-88. The court’s ruling was guided

largely by its finding that the proceeding was informal. Id.




                                             6
              Another court found that a non-attorney providing factual information during

the course of an administrative matter did not constitute the unauthorized practice of law.

In Perto v. Board of Review, 654 N.E.2d 232 (Ill. App. Ct. 1995), an employer’s non-

attorney representative sent the Illinois Department of Employment Security a request for

a hearing, and provided it with a detailed recitation of the facts setting forth the employer’s

position. The court in Perto focused on the non-attorney’s lack of legal knowledge, the

lack of legal advice given, and noted that the information provided by the non-attorney was

of a factual nature. The court explained its conclusion that the non-attorney did not engage

in the unauthorized practice of law as follow: “[n]o legal advice was given. Rather, in

response to investigatory probes by the Department, [the non-attorney] simply disagreed

with the Department’s determinations and presented a factual basis for the disagreement.”

654 N.E.2d at 239.

              When considering Mr. Sorrent’s conduct in the context of the informal Board

of Review hearing, I believe that he did not engage in the unauthorized practice of law. He

did not provide legal advice to anyone, nor did he cite caselaw or statutory law in support

of the DHHR’s position. He simply provided a factual summary to the ALJ, and engaged

in a relatively brief “cross-examination” of the two witnesses regarding certain factual

disputes.   Significantly, this conclusion is consistent with the position taken by the

Unlawful Practice of Law Committee of the West Virginia State Bar in its amicus brief.

              I agree with the Committee’s assertion that whether a non-attorney has

engaged in the unauthorized practice of law during an administrative hearing requires a


                                              7
fact intensive inquiry on a case-by-case basis. However, I am deeply concerned that the

majority has created significant uncertainty as to the status and role of non-lawyer

representatives at administrative hearings by declining to issue “specific guidance” and

instead finding that “the breadth of matters which are brought before the Board of Review

and wide-ranging scope of potential conduct confounds any such attempt at a generalized

rule.” Therefore, I strongly urge the Committee to study this issue and, thereafter, to issue

an advisory opinion addressing State agencies’ use of lay representatives in administrative

proceedings. The need to provide clear guidelines on this issue cannot be overstated. The

DHHR appears by lay representation in approximately 2,000 hearings a year. Thus, the

majority’s ruling in this case could lead not only to confusion and uncertainty, but to

significant budgetary and staffing reallocations as well. Therefore, I urge the Committee

to commence studying this issue immediately.

              Based on the foregoing, I respectfully dissent. 3 I am authorized to state that

Chief Justice Jenkins joins me in this separate opinion.




       3
          While I dissent to the majority’s conclusion that Mr. Sorrent engaged in the
unauthorized practice of law, I agree with the majority’s finding that the other issues
pertaining to the circuit court’s evidentiary rulings are mooted by C.P.’s death. See Syl.
Pt. 1, Israel ex rel. Israel v. W. Va. Secondary Sch. Activities Comm’n, 182 W. Va. 454,
388 S.E.2d 480 (1989).

                                             8